Citation Nr: 0427271	
Decision Date: 10/01/04    Archive Date: 10/12/04

DOCKET NO.  02-08 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a seizure disorder.

2.  Entitlement to service connection for a compression 
fracture of the lumbar spine, claimed as secondary to seizure 
disorder.

3.  Entitlement to a compensable rating for a laceration scar 
of the left eyelid.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1951 to May 1952.  He apparently also had periods of 
active duty for training in the United States Marine Corps 
Reserves.  These matters are before the Board of Veterans' 
Appeals (Board) on appeal from an April 2001 rating decision 
by Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  In August 2003 the veteran testified at a 
hearing before a hearing officer at the RO.  

The issue of entitlement to a compensable rating for 
laceration scar of the left eyelid is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify you if further action is required on your part.


FINDINGS OF FACT

1.  A seizure disorder was not manifested during active 
service; epilepsy was not manifested in the first postservice 
year; and the preponderance of the evidence is against a 
relationship between any current seizure disorder and the 
veteran's active service or any event(s) therein.

2.  It is not shown that the veteran had a low back injury or 
a lumbar spine compression fracture in service; any current 
residuals of a lumbar spine compression fracture are not 
shown to be related to the veteran's active service or to a 
service-connected disability.




CONCLUSIONS OF LAW

1.  Service connection for a seizure disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2003).

2.  Service connection for a compression fracture of the 
lumbar spine is not warranted.  38 U.S.C.A. §§ 1110, 1112, 
1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are published at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  The VCAA and implementing 
regulations apply in the instant case.  In Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), the United States Court of 
Appeals for Veterans Claims (Court) provided guidance 
regarding the notice requirements mandated by the VCAA.  

Well-groundedness is not an issue; these matters have been 
addressed on the merits.  The veteran was notified why 
service connection for the claimed disorders was denied in 
the April 2001 rating decision and in a May 2002 statement of 
the case (SOC).  An August 2003 letter (after the rating 
appealed), while not specifically mentioning "VCAA," 
informed the veteran of his and VA's respective 
responsibilities in claims development.  Regarding timing of 
notice, it is noteworthy that while the VCAA notice here did 
not precede the decision on appeal, such notice was provided 
prior to the RO's last adjudication and certification to the 
Board.  An August 2003 supplemental SOC (SSOC) informed him 
of pertinent VCAA regulations.  

While the August 2003 letter advised the veteran to respond 
in 30 days, it went on to inform him that evidence submitted 
within one year would be considered (and, in fact, everything 
submitted to date - including several private medical records 
-- has been accepted for the record, and considered).  

As to notice content (and specifically that he should submit 
everything pertinent), the August 2003 letter advised the 
veteran what type of evidence (to include medical records 
showing current disability and nexus) was needed to establish 
service connection (and by inference what he should submit).  
He has received all essential notice, and is not prejudiced 
by any technical notice deficiency along the way.  See Conway 
v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding the "duty to assist," the RO has obtained the 
veteran's service medical records and postservice private 
medical records.  He has been afforded a VA examination for 
his claimed seizure disorder.  The Board has considered 
whether a VA examination is indicated concerning the 
veteran's claim for compression fracture of the lumbar spine, 
and has determined that there is no reasonable possibility 
that a VA examination would provide information of probative 
value regarding this matter.  He has not identified any 
pertinent records outstanding.  VA's duties to assist, 
including those mandated by the VCAA, are met.

Factual Basis

Service medical records, including medical examination 
reports dated in March 1951 (enlistment) and May 1952 
(release to inactive duty), mention no complaints, findings, 
or diagnoses pertaining to either of the veteran's claimed 
disorders.  

An April 2000 private treatment record includes an impression 
of new onset seizure disorder of undetermined etiology.  
While the veteran gave a history of two seizure episodes in 
the last 12 hours or so, examination revealed normal 
neurological findings and no significant past medical history 
was reported.  The physician also noted that there was also a 
remote possibility that the veteran could have had an event 
like a transient ischemic attack or a small stroke, which may 
have started the seizures.  
An April 2000 private EEG [electroencephalogram] report dated 
on the following day reflects that the veteran entered the 
hospital with history of possible new onset of seizure.  
Testing revealed no abnormal activity.  The report indicated 
that it should be noted that a negative EEG does not rule out 
a seizure disorder.  

A private MRI [magnetic resonance imaging] report, also dated 
in April 2000, shows that examination of the veteran's head 
revealed no evidence of acute or old trauma or acute or old 
infarction.  The study was interpreted as negative 
considering the veteran's age.  

An April 2000 private X-ray report reflects that multiple 
views of the lumbar spine revealed an anterior wedge fracture 
of L1.  The fracture was noted to be of indeterminate age.  
Other pathology, including degenerative changes, decrease in 
intervertebral disc space and scoliosis was also reported.  

A May 2000 private outpatient medical record reveals a 
diagnosis of new-onset seizures with negative outside MRI and 
CT (computed tomography) of the head.  

A June 2000 private medical record includes a diagnosis of 
presumed idiopathic convulsive disorder.  An October 2000 
private medical record, from the same physician, shows a 
diagnosis of idiopathic convulsive disorder.  The veteran 
reported having no interval seizures.  

A December 2000 letter by a private Doctor of Osteopathy 
(D.O.), states that the veteran had been recently treated for 
a new onset seizure disorder.  The D.O. added that following 
review of the veteran's "history and physical," he felt 
that the veteran's seizures were probably from microtrauma 
when he was a boxer years ago.  The D.O. added that old head 
trauma has been considered a factor in a condition such as 
this.  

Review of a December 2000 VA epilepsies examination shows 
that the examiner had an opportunity to review the veteran's 
claims folder.  A comprehensive history was taken, indicating 
the veteran's assertions that he experienced his first 
seizure in April 2000, followed by a second one about a week 
later.  He noted that Dilantin had been prescribed and that 
he had not had seizures since then.  The veteran also 
reported that while he engaged in amateur boxing, he was 
never "knocked out" or experienced a concussion boxing.  
There was no family history of epilepsy or history of central 
nervous system infection.  History of seizure disorder was 
diagnosed.  The examiner noted that review of an April 2000 
brain MRI report [discussed above] showed no evidence of old 
trauma.  The examiner added that it is not likely that the 
veteran's seizures are related to his remote history of 
boxing.  

The veteran testified in August 2003 that his seizure 
disorder resulted from his having boxed in the military.  He 
added that he injured his lumbar spine "while in the process 
of the seizure or in the grips of the seizure."  Id.  

A September 2003 private medical record includes a notation 
of "no seizures."  

Laws and Regulations

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases including, as here pertinent, 
epilepsies, may be presumed to have been incurred in service 
if they become manifest to a compensable degree within one 
year of discharge from active service.  38 U.S.C.A. §§ 1112, 
1113, 38 C.F.R. §§ 3.307, 3.309.

Disability which is proximately due to, or the result of, a 
service-connected disability shall be service connected.  38 
C.F.R. § 3.310(a).

In order to establish service connection for a claimed 
disorder, there must be:  (1)  medical evidence of a current 
disability; (2)  medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3)  medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  It is the policy of VA 
to administer the law under a broad interpretation, 
consistent with the facts in each case with all reasonable 
doubt to be resolved in favor of the claimant; however, the 
reasonable doubt rule is not a means for reconciling actual 
conflict or a contradiction in the evidence.  38 C.F.R. § 
3.102.

Analysis

Seizure Disorder

There are three threshold requirements that must be met in 
order to establish service connection for a claimed 
disability.  First, there must be competent evidence (a 
medical diagnosis) of current disability.  This requirement 
is met.  New onset seizure disorder has been diagnosed.  See 
private medical records, dated in 2000.

The further two requirements to be satisfied are:  Evidence 
of disease or injury in service and competent evidence of a 
nexus between the current disability and the disease or 
injury in service.  There is no evidence showing either 
epilepsy or a head injury in service (while there is no 
reason to doubt that the veteran may have taken blows to the 
head boxing in service, none are shown to have resulted in 
treatment requiring injury).  The earliest competent 
(medical) evidence of seizures is in 2000, long after the 
chronic disease presumptive period for such disability 
(epilepsies).  Consequently, presumptive service connection 
is not for consideration.  

A prolonged lapse of time between service separation and the 
earliest documentation of current disability, as here, is a 
factor for consideration against a finding of service 
connection.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  A private D.O. has opined that the veteran's seizures 
were probably related to his boxing years before.  (Notably, 
the veteran was also apparently a civilian amateur boxer and 
the D.O. does not distinguish the effects of boxing in the 
military from those of boxing as a civilian and apparently 
had not reviewed the veteran's claims folder.)  Regardless, 
However, a VA medical doctor has opined, primarily based upon 
his examination of the veteran, as well as review of the 
medical records (including private MRI and EEG reports, both 
dated in April 2000) on file, that it was not likely that the 
veteran's seizures were related to his remote history of 
boxing.  Noting that the review by the December 2000 VA 
examiner was more comprehensive, the Board finds his opinion 
more probative as to whether or not the veteran's claimed 
seizure disorder is related to the his boxing in service.  

A diagnosis or opinion by a medical professional is not 
conclusive, and is not entitled to absolute deference.  The 
Court has provided extensive guidance for weighing medical 
evidence.  A bare conclusion, even one reached by a medical 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  
Additionally, the probative value of a physician's statement 
is dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999); see also Black 
v. Brown, 5 Vet. App. 177, 180 (1995).

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  
Hence, it must be denied.

Compression Fracture of the Lumbar Spine 

As noted above, lumbar spine compression fracture was 
diagnosed on April 2000 private X-ray report.  That the 
veteran has such a disorder is not in dispute.  
Essentially, the veteran has limited his argument in this 
matter to a claim of "secondary" service connection, i.e., 
that the fracture resulted from an injury during a seizure.  
As service connection for seizure disorder has been denied, 
this argument is without legal merit.  See 38 C.F.R. 
§ 3.310(a).  

A compression fracture was not noted in service, and the 
veteran does not claim otherwise.  The record provides no 
basis for relating the veteran's lumbar spine compression 
fracture to service or to his sole service-connected 
disability (a laceration scar on an eyelid).  Accordingly, 
service connection for residuals of a lumbar spine fracture 
is not warranted.


ORDER

Service connection for a seizure disorder is denied.

Service connection for a compression fracture of the lumbar 
spine is denied.


REMAND

At his August 2003 personal hearing the veteran testified 
that his service-connected laceration scar of the left eyelid 
was "bothersome."  See page 4 of hearing transcript.  He 
added that his scar causes his eyelid to be "droopy."  See 
page 5 of hearing transcript.  

The veteran has not been afforded a VA skin examination.  A 
contemporaneous examination to ascertain the current severity 
of the left eyelid laceration scar is indicated.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The veteran should be afforded a VA 
skin examination to determine the current 
severity of his service-connected left 
eyelid laceration scar.  His claims 
folder should be available to the 
examiner for review in conjunction with 
the examination.  The examination report 
should consider all findings necessary to 
evaluate the scar under both the old and 
new criteria for rating skin disorders 
[in effective before and as of August 30, 
2002].  The examiner must be provided 
copies of both criteria.  The examiner 
should describe any impairment or 
disfigurement in detail.  

2.  The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate SSOC, and 
give the veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further review.  

The purpose of this remand is to assist the veteran in the 
development of his claim.  He has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board for additional development or other appropriate 
action must be handled in an expeditious manner.  



	                     
______________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



